Dear Mayor Boyd:
You advise that on October 1, 1994, the sale of all alcoholic beverages was prohibited by referendum vote in the Village of Slaughter. You further inquire as to the effect this vote has upon the status of those premises which are currently licensed to engage in the sale of alcoholic beverages.
LSA-R.S. 26:81 provides:
§ 81. Location of business limited
       A. No permit shall be granted under this Chapter in contravention of any municipal or parish ordinances adopted pursuant to the zoning laws of the state.
       B. (1) No permit shall be issued by the commissioner or by any municipality or parish to authorize any business in any subdivision of the state where the business has been prohibited by referendum vote.
          (2) In any subdivision where saloons are prohibited, but package sales of liquor are permitted, Class B package liquor permits may be issued in combination with Class A retail beer permits.
       C. When prohibited by municipal or parish ordinance, no permit shall be granted for any premises situated within three hundred feet or less, as fixed by the ordinance, of a public playground or of a building used exclusively as a church or synagogue, public library, or school. In municipalities and in unincorporated areas which are divided into subdivisions with streets, blocks, and sidewalks, this distance shall be measured as a person walks using the sidewalk from the nearest point of the property line of the church, synagogue, public library, public playground, or school to the nearest point of the premises to be licensed.
       D. Outside of municipalities and unincorporated areas which are not divided into subdivisions with streets, blocks, or sidewalks, parish ordinances may extend the prohibition to a distance of five hundred feet of the church, synagogue, public library, school, or playground. The measurement of this distance shall be made in the same manner as the measurement is made in municipalities.
       E. The prohibitions in this Section do not apply to any premises which are maintained as a bona fide hotel, or fraternal organization, nor to any premises which have been licensed to deal in alcoholic beverages for a period of one year or longer prior to the adoption of the ordinance. (Emphasis added.)
Those businesses which have been "licensed to deal in alcoholic beverages for a period of one year or longer prior to the adoption of the ordinance" are covered by the "grandfather clause" of LSA-R.S. 26:81(E). See also Sabine Parish PoliceJury vs. Office of the Alcoholic Beverage Control, Docket #94-919, Third Circuit Court of Appeal, rendered August 25, 1994. Our interpretation of LSA-R.S. 26:81(E) is controlled by the most recent jurisprudence on this issue, which is the Sabine
case, supra. The court therein recognized the exemption as applicable to those premises licensed to sell alcoholic beverages for more than one year prior to the adoption of an ordinance prohibiting such sales.
Very truly yours,
                                RICHARD P. IEYOUB ATTORNEY GENERAL
                                BY: _______________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Mr. Jerry Boyd Mayor, Village of Slaughter P.O. Box 29 Slaughter, LA 70777-0029
Date Received:
Date Released:
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL